DETAILED ACTION

This office action is in response to the application filed on 06/24/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 06/24/2021 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alharbi et al. (NPL_IEEE2018, hereinafter Alharbi).
	Claim 1, Alharbi teaches a method of charging a battery (e.g., see Fig. 4-9), the method comprising:

Claim 2, Alharbi teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the CVB control by the local group controllers adjusts a number of SMs of the corresponding SM group that are connected in series (e.g., see Fig. 1), wherein the number of SMs is based upon a total harmonic distortion (THD) limit (e.g., col. 2 page 2381-col. 1 page 2382, Fig. 5-6).
Claim 3, Alharbi teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the central controller specifies a number of SM groups used to achieve a specified voltage level (e.g., the corresponding Nxn, VDC, and vabc, see Table I and Table II, pages 2382-2383).
Claim 4, Alharbi teaches the limitations of claim 3 as discussed above.  It further teaches that wherein the number of SM groups is determined based at least in part upon DC bus voltage and SM capacitor voltages (e.g., see page 2382).

Claim 6, Alharbi teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the local group controllers are configured to generate gate signals (e.g., the firing pulses of Fig. 8) for the corresponding SM group (e.g., see Fig. 7-8).
Claim 7, Alharbi teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first and second legs each comprise a series- connected inductor (e.g., the corresponding Los, see Fig. 1).
Claim 8, Alharbi teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the MMC is configured to implement nearest level modulation (NLM) (e.g., NLM control, see Fig. 7) or pulse width modulation (PWM).
Claim 9, Alharbi teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the central controller is configured to implement circulating current suppression control for the MMC (e.g., CCSC control, see col 1 page 2382, Fig. 7).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/